Citation Nr: 0401263	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel







INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied a claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran's allegations of exposure to non-combat 
stressors in service are not corroborated by credible 
supporting evidence.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.  


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107, (West 2002); 38 C.F.R. § 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  See also 38 C.F.R. § 3.159 (2003).  

Upon review of the record, the Board finds that the veteran 
has been afforded the notice and duty to assist benefits of 
the VCAA in this case.  As addressed in more detail below, 
the dispositive issue in this case concerns whether the 
veteran was exposed to his claimed stressors during his 
active military service.  The RO first advised the veteran of 
his duty to provide a complete, detailed description of his 
claimed stressors by letter dated May 2, 1994.  In May 1995, 
the RO was informed by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) that the information 
provided by the veteran was not specific enough to conduct 
meaningful research.  Thereafter, the RO made several 
unsuccessful phone contact attempts to inform the veteran of 
the evidence necessary to substantiate his claimed stressors.  
By letter dated December 17, 2002, the RO specifically 
advised the veteran of the evidence deemed necessary to 
substantiate his claim which included notice that the veteran 
held the ultimate responsibility for providing more details 
regarding his stressors.  This document was resent to a new 
address of record in March 2003.  In August 2003, the RO 
specifically advised the veteran that "We need you to be 
more specific with your stressor letter" (emphasis 
original), and provided him a description of the types of 
evidence which may be capable of corroborating his stressors.  
In the Supplemental Statement of the Case (SSOC) dated 
September 2003, the RO also notified the veteran that "We 
have requested additional information from you on numerous 
occasions and have not received any response."  On the 
dispositive issue in this case, the veteran has clearly been 
notified of the relative duties on the part of himself and VA 
in substantiating his claimed stressors.  The Board, 
therefore, finds that the notice provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

In this case, the RO has associated with the claims folder 
the veteran's service medical records, his service personal 
records, his Department of Defense Form 214 (DD 214), and his 
VA clinical records.  The RO has attempted to verify the 
veteran's claimed stressors by requesting information from 
the veteran, and research from USASCRUR.  As indicated above, 
the veteran has been notified on several occasions that he 
needed to provide additional details regarding his claimed 
stressors, but he has failed to respond.  VA cannot conduct 
any more development in this case without the veteran's 
cooperation in providing information solely within 


his control.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(a claimant requesting assistance cannot passively wait for 
it in circumstances where he/she may or should have 
information that is essential in obtaining the putative 
evidence).  The veteran has not identified any further 
records pertinent to his claim on appeal which could 
substantiate his claimed stressors.  Based upon the above, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim.  In this respect, the RO has 
accomplished all development necessary to substantiate the 
claim, and the veteran has been provided proper notice and 
opportunity to submit the evidence needed to substantiate the 
dispositive issue in this case; his claimed in-service 
stressors supporting his PTSD diagnosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  A claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2003), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The veteran has presented a VA diagnosis of 
PTSD which, for purposes of this appeal, the Board presumes 
to conform to DSM-IV requirements.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2003).  Therefore, the initial issue 
presented in this case concerns whether the veteran was 
actually exposed to the stressors supporting his PTSD 
diagnosis.

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2003).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure may be sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Examples of "other supportive evidence" 
includes, but is not limited to, incidents of a plane crash, 
ship sinking, explosion, rape or assault, or duty in a burn 
ward or graves registration unit.  See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1, 
Part VI.

The veteran claims that his in-service stressors occurred 
during a tour of duty in Thailand.  According to his 
statements of record, his service in Thailand involved 
entering the Republic of Vietnam during the Vietnam War and 
assisting in the evacuation of dead and wounded soldiers, 
civilians and refugees.  He performed these duties by driving 
a vehicle or accompanying helicopter missions.  At times, his 
convoy would come under enemy sniper fire.  He has variously 
reported making from 3 to 11 missions of this type.  At this 
time, he was assigned to the 635th Transportation Squadron 
for the Pacific Air Command stationed at Ubon and U-Tapao.  
His VA clinic records include several instances where he 
denied exposure to combat in service.  On one occasion in 
September 2000, he reported to a VA examiner that he was 
involved in deceased body transports at "Saigon" airport.  
The veteran has not provided any additional details regarding 
his claimed in-service stressors.

The veteran's DD 214 reveals that he served in the U.S. Air 
Force from August 1972 to June 1975.  He had a military 
occupational specialty (MOS) of "Vehicle 
Operator/Dispatcher" which was the civilian equivalent of a 
Taxi Driver.  He was awarded the National Defense Service 
Medal (NDSM), and completed 11 months overseas duty in 
Thailand stationed at Ubon.  His service medical and 
personnel records do not contain any evidence which 
corroborate exposure to his claimed stressors or, 
alternatively, service in the Republic of Vietnam.  A 
November 6, 1974 clinic record from the 11th USAF hospital in 
U-Tapao, Thailand reflected his report of a nervous stomach 
with "home problems in States."  A May 23, 1975 clinic 
record shows that the veteran was air evacuated from Thailand 
to the States due to a heroin addiction of 4-months duration.  
At that time, he was noted to have served in Thailand for the 
previous 11 months, and his drug abuse addiction was 
determined to be non-stress related.

By letter dated April 22, 1999, the RO contacted USASCRUR 
requesting verification of the veteran's claimed stressors.  
At this time, the RO provided USASCRUR with the veteran's 
unit assignments, MOS, Thailand service dates, a summary of 
the alleged incidents, and a copy of the veteran's stressor 
letter.  A May 11, 1999 letter from USASCRUR notified the RO 
that the information provided was insufficient to conduct a 
meaningful search, and that a more detailed description of 
events, such as date, location, etc., was necessary.  As 
indicated above, the veteran has not responded to the RO's 
numerous requests to provide the additional information 
required by USASCRUR.

The veteran military records confirm that he served a tour of 
duty in Thailand during the Vietnam War, but do not confirm 
that he served in the Republic of Vietnam.  His DD 214 does 
not indicate any awards indicative of combat experience.  
There is no "[c]redible supporting evidence," by way of 
service records or other sources, which would imply his 
personal exposure to events such as participating in the 
evacuation of dead and wounded soldiers, civilians and 
refugees from the Republic of Vietnam.  See Suozzi, 10 Vet. 
App. 307 (1997).  Rather, the factual determination as to 
whether the veteran was exposed to his claimed stressors 
rises and falls upon the credibility of his assertions.  As a 
matter of law, the veteran's allegations of exposure to non-
combat stressors alone do not meet the regulatory requirement 
for "credible supporting evidence."  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994) ("If the claimed stressor is not combat-
related, [the] appellant's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence").  As such, his claimed stressors cannot be 
accepted as verified.  

In so holding, the Board specifically finds that the 
preponderance of the evidence weighs against a finding that 
the veteran ever engaged in combat with the enemy so as to 
allow the application of the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. §3.304(f).  In this case, the 
veteran's allegations of exposure to non-combat stressors in 
service are not corroborated by credible supporting evidence, 
and the Board must find that the veteran's PTSD is not shown 
to have its origins in his military service.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



